Citation Nr: 0827768	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
depressive disorder with anxiety, from the initial grant of 
service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain due to degenerative disc disease at L4-L5, 
from the initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
orthopedic residuals of a fracture of the right wrist, from 
the initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
neurological residuals, right wrist surgical fixation with 
retained hardware, from the initial grant of service 
connection.

5.  Entitlement to a compensable evaluation for migraine 
headaches, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1982 to June 2002.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2002 decision by the RO 
which, in part, granted service connection for depressive 
disorder with anxiety and low back strain, each rated 10 
percent disabling, and neurological residuals of a right 
wrist fracture and migraine headaches, each rated 
noncompensably disabling, and all effective from July 1, 
2002.  In December 2003, a hearing was held at the RO before 
the undersigned member of the Board.  The Board remanded the 
appeal for additional development in July 2004.  

By rating action in December 2005, the RO assigned increased 
ratings to 50 percent for depressive disorder with anxiety, 
effective from April 10, 2005; to 20 percent for low back 
strain, and a separate 10 percent evaluation for the 
orthopedic residuals of the right wrist fracture (based on 
limitation of motion); each effective from April 16, 2005.  

In September 2006, the Board granted increased ratings to 50 
percent for depressive disorder with anxiety; to 20 percent 
for low back strain, and to 10 percent each, for neurological 
residuals and for fracture residuals of the right wrist 
disability; all effective from the initial grant of service 
connection in July 2002, and denied evaluations in excess of 
50- and 20 percent for depressive disorder with anxiety and 
low back strain, respectively, from April 10, 2005, and for a 
compensable evaluation for migraine headaches.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In March 
2008, the Court granted a Joint Motion for Partial Remand of 
the September 2006 Board decision with respect to the claims 
for higher evaluations for depressive disorder with anxiety, 
low back strain, fracture residuals of the right wrist, and 
migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was argued that the VA examiners who 
evaluated the veteran's disabilities at the direction of the 
July 2004 Board remand did not provide adequate responses to 
all of the Board's instructions.  Concerning the veteran's 
back and right wrist disabilities, the examiner was asked to 
render an opinion concerning the degree of any functional 
loss due to pain, on repeated use, and during flare-ups, and 
to express any functional impairment in terms of additional 
range of motion loss.  While the examiner provided 
information concerning actual impairment in the back and 
right wrist, he did not respond to all questions posed or 
provide sufficiently detailed information to assess the 
degree of functional impairment due to pain, weakness, 
fatigability, or incoordination under 38 C.F.R. §§ 4.40, 4.45 
and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The psychiatric examiner was requested to include a 
discussion as to the meaning of any assigned Global 
Assessment of Functioning (GAF) score and to render an 
opinion as to the degree of any identified social and 
occupational impairment due to the service-connected anxiety 
disorder.  While the examiner indicated that the veteran's 
symptoms caused some functional impairment in several areas 
of his life, she did not provide an opinion as to the 
resulting degree of social and occupational impairment or 
include any discussion as to the meaning of the GAF score 
assigned.  

The Board recognizes that these may be difficult questions to 
answer without resorting to speculation.  Nonetheless, the 
Court requires that they are addressed by an appropriate 
medical provider, as the Board is not competent to render 
opinions requiring medical expertise.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with fully, the Board is compelled to 
remand the appeal for additional examinations.  Id; see also 
38 C.F.R. § 19.9 (2007).  

In addition, the Board finds that the veteran should be 
afforded a current VA examination of his service-connected 
migraine headaches.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
depressive disorder, back and right wrist 
disabilities, and migraine headaches 
since December 2005.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to any service-connected disability 
and the effect they have on his ability 
to carry out his employment duties.  If 
special concessions were made by his 
employer because of his disabilities, in 
particular, his depressive disorder or 
headaches, this information is also 
needed.  If VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  In addition, the veteran should be 
advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting interference 
with employment attributable to his 
service-connected disabilities.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his depressive 
disorder with anxiety.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
A GAF score must be assigned consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  After a review of the claims 
file, the examiner should provide a 
medical opinion concerning the degree of 
social and occupational impairment as a 
result of the veteran's service-connected 
anxiety disorder (as opposed to any 
nonservice-connected psychiatric 
disabilities, if identified) and its 
effect on his ability to work.

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
set forth in the Rating Schedule must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.  

4.  The veteran should be afforded VA 
examinations in the appropriate specialty 
to determine the current severity of his 
low back strain and right wrist 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  In addition, the 
examiner should be provided the old and 
revised rating criteria for the spine, so 
that findings comporting with such 
criteria can be made.  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  

I.  The examiner should note any 
limitation of motion in the low back 
and right wrist and indicate what is 
considered normal range of motion 
for each.  

II.  The examiner should determine 
whether the veteran's low back and 
right wrist exhibits weakened 
movement, excess fatigability, or 
incoordination which is attributable 
to the service-connected disability.  
If feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

III.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back or right wrist are used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

IV.  The examiner should also 
document any related neurological 
impairment of the low back, and/or 
the ulnar and median nerves of the 
right wrist, including whether there 
is any complete or incomplete 
paralysis of either nerve.

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's low back and right wrist 
disabilities in accordance with the 
specified criteria.  If the examiner 
finds that it is not feasible to answer 
any question, he or she should so 
indicate and include an explanation.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

5.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected migraine headaches.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should comment 
on whether the veteran's migraine 
headaches cause any prostrating attacks, 
and, if so, the frequency of such 
attacks.  The examination report must 
include the rationale for all opinions 
expressed.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

7.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007).  

8.  After the requested development has 
been completed, the claims must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations and former and revised 
criteria for evaluating spinal disorders, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


